Citation Nr: 0335322	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
2nd degrees burn scars of the left face, neck and bilateral 
shoulders, on appeal from an initial grant of service 
connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
2nd degree burn scar deformity of the left earlobe, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
2nd degree burn scars of the left face, neck, and bilateral 
shoulders, with an evaluation of 10 percent, effective 
December 1998.  Service connection was also granted for 2nd 
degree burn scar, deformity of the left earlobe, granted a 10 
percent evaluation, effective December 1998.  

The Board remanded these issues in July 2001.  In the 
February 2003 Supplemental Statement of the Case the 
evaluation for 2nd degrees burn scars of the left face, neck, 
bilateral shoulders and scalp was increased to 30 percent 
effective December 1998.  


REMAND

The Board notes that the veteran was scheduled for a VA scars 
examination in November 2002.  The veteran failed to report 
for the scheduled examination.  In June 2003 the veteran 
wrote the RO requesting to reschedule the VA examination.  He 
stated that he was out of town for three weeks due to his 
mother-in-law's surgery.  He indicated that upon his return 
to New Orleans he went to the RO, in January 2003 to request 
a rescheduled examination.  He wrote that he made several 
attempts to follow-up on his request to reschedule his 
examination.  When entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
then the claim shall be rated based on the evidence of 
record.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) 
(2003).  Since good cause has been shown, the veteran's VA 
examination will be rescheduled.  

The veteran's service-connected burn scars are evaluated 
under Diagnostic Codes 7800 and7802 (scars, burns, second 
degree).  While this appeal was pending, the applicable 
rating criteria for the skin were amended effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a law or regulation changes after a claim 
has been filed but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  See also VAOPGCPREC 3-2000.  

The Board observes that, in a letter dated in August 2001, 
the appellant was advised of the information and evidence 
necessary to substantiate the claims, as well as the division 
of development responsibilities between the claimant and VA.  
However, in the letter dated in August 2001 the RO wrote that 
if there was any additional information which the appellant 
felt was relevant to the claim to submit such evidence within 
60 days of the date of the letter.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., September 22, 2003).  
Therefore, a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  
Appropriate action at the RO level is required to provide 
proper VCAA notice.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  The RO should schedule the veteran 
for a VA scar examination to determine 
the current severity of the service-
connected 2nd degrees burn scars of the 
left face, neck, bilateral shoulders and 
scalp and 2nd degree burn scar deformity 
of the left earlobe.  All necessary 
testing should be conducted and the 
results reported in detail.  Photographs 
of the affected areas should be taken.  
The examiner is requested to provide 
measurements for all scars noted.  The 
examiner is requested to address the 
previous and amended criteria for rating 
skin disorders when evaluating the 2nd 
degrees burn scars of the left face, 
neck, bilateral shoulders and scalp and 
2nd degree burn scar deformity of the 
left earlobe.  The complete rationale for 
any opinion expressed should be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development actions requested herein have 
been conducted and completed in full.  If 
any development is incomplete, including 
failure to include all tests, reports, 
special studies, or opinions requested 
with the examination report, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



